McDONOUGH, Justice
(dissenting).
As stated in the prevailing opinion, a substantial similarity between the circumstances surrounding the prior accident and the one before the court must nevertheless be shown. It is my opinion that the required similarity was not shown in the proffered evidence in the instant case. Had the defendant offered to show that the other accidents had occurred because of sun phantom, then the evidence would have been properly admissible. But, whether or not the intersection in question had a high accident ratio was not of itself relevant to the question of the defendant’s negligence or state of mind under the circumstances revealed by this record.
I think the evidence which was offered to show the dangerous condition of the semaphore was likewise properly excluded as being irrelevant to the question of the defendant’s negligence. Defendant offered to show that the lenses which were on the semaphore at the time of the accident were of an old type which were susceptible to “sun phantom” when the sun was shining directly into them. He argues that this evidence was relevant and should have been admitted because it would have had a bearing upon the question of his state of mind at the time of the accident. It is signifi*277-cant, however, that although the defendant •.testified in his own behalf, and the evidence ■shows that he talked to a number of persons at the scene of the accident, he failed to make any claim whatsoever that he was in any way confused by this alleged “sun phantom." Instead, he testified as follows:
“Q. Was there anything to call your attention to the fact that you did not have the right-of-way through this intersection that you could think of? A. Not a thing. It was complete surprise to me when the car shot up in front of me. I proceeded because I thought the intersection, the right-of-way was mine. I was going down the street.”
Later, on cross-examination he testified further:
"Q. * * * [Y]ou have a definite recollection of seeing the light green at that point (150 feet back from the intersection). Is that right? A. Well, I have no reason to make 150-foot estimate, but — I think it might be wrong, but the light was green as I came up to it, yes sir.”
That the defendant was not confused by • the alleged sun phantom is also supported by additional evidence. In addition to the 'Weddington car and the pick-up truck driven by the defendant, there were four other automobiles at or near the scene of the accident. Two of the witnesses who were in cars traveling on 9th East Street, one going south, the other north, testified that the light had turned green prior to the time when the Weddington car proceeded into the intersection. One of these witnesses also testified that the defendant had increased his speed as he neared the intersection. The other two cars were traveling west on 21st South Street, as was the defendant. Both of these cars stopped for the red light, and indeed, one of the drivers testified at trial that she had experienced no difficulty in seeing the red light as she approached the intersection, despite the fact that defendant contends the sun was shining directly into it.
The offered evidence regarding the studies carried out and the changes which were made at the particular intersection were also irrelevant and properly excluded because defendant again failed to show a causal connection between the possible deficiencies and the accident.
I would affirm the judgment entered below.
WADE, C. J., concurs in the dissenting opinion of McDONOUGH, J,